Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 14, 2021

The Court of Appeals hereby passes the following order:

A21A0499. IN THE INTEREST OF A. B. et al., children.

      Appellee Georgia Department of Human Services, acting by and through the
Douglas County Department of Family and Children Services, has submitted a motion
to supplement the record. Therein, Appellee requests this Court to order that
unspecified “exhibits admitted into evidence at [a hearing, but] not included in the
copy of the record[, be] forwarded to this Court from the Juvenile Court of Douglas
County.” Appellee states that the exhibits are necessary to prepare its brief in this
case, and that its appellate counsel is in the process of obtaining the exhibits from the
counsel who participated in the proceedings below. In the alternative, Appellee
requests that this case be remanded back to the juvenile court for completion of the
record.


      It thus appears that supplementing the record as requested presents issues
regarding which documents, in fact, are missing, whether any or all of such
documents were filed and considered in the court below, and whether there exists
originals, duplicate originals, or true and accurate copies thereof.


      Given the foregoing, the Appellee’s motion is GRANTED IN PART AND
DENIED IN PART. Accordingly, this case is REMANDED to the juvenile court to
examine and allow the record to be supplemented in accordance with the provisions

                                           1
of OCGA § 5-6-41 (f). Upon resolution of such issues by the juvenile court, the clerk
of the juvenile court shall transmit any balance of the record to this Court so that this
case can be re-docketed.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/14/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.




                                            2